11/08/2021


                   INT THE SUPREME COURT OF THE                        Case Number: DA 21-0436
                         STATE OF MONTANA
                          Case No. DA 21-0436

CHARLOTTE MANDICH,

                Plaintiff/Appellee,
     vs.

MARK AND KATHLEEN FRENCH,

                Defendants/Appellants.


ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO FILE APPELLANTS’ OPENING BRIEF


         On appeal from the Montana Twentieth Judicial District Court
  Sanders County, Cause No. DV 19-87 Before Hon. Robert G. Olson of Ninth
                              Judicial District


Graham J. Coppes                      Jesse Kodadek
Emily F. Wilmott                      Elizabeth W. Erickson
FERGUSON LAW OFFICE PLLC              Worden Thane P.C.
425 E. Spruce Street                  321 W. Broadway, Suite 300
P.O. Box 8359                         Missoula, MT 59802
Missoula, MT 598073
      Upon Appellants Mark and Kathleen French’s Unopposed Motion for

Extension of Time to File Opening Brief, have not asked for or received an

extension to file Opening Brief in this matter prior to this motion, pursuant to Rule

26(1) which grants all parties on such extension, and good cause appearing,

      IT IS HEREBY ORDERED that Appellants Mark and Kathleen French shall

have until December 12, 2021 to file their Opening Brief.




                                 DATED this ____th day of _________ 2021




                                                                       Electronically signed by:
                                                                          Bowen Greenwood 2
                                                                      Clerk of the Supreme Court
                                                                           November 8 2021